929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Susan Maria HAYES, Defendant-Appellant.
No. 90-3648.
United States Court of Appeals, Sixth Circuit.
April 3, 1991.

S.D.Ohio, No. 90-00012;  Spiegel, J.

S.D.Ohio

1
AFFIRMED.


2
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and FEIKENS, Senior District Judge.*

ORDER

3
Susan Maria Hayes appeals the sentence imposed by the district court following her guilty plea conviction to bank embezzlement.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


4
Hayes pled guilty, pursuant to a Fed.R.Crim.P. Rule 11 plea agreement, to one count of bank embezzlement in violation of 18 U.S.C. Sec. 656.  The plea agreement provided, inter alia, that Hayes would make full restitution to the bank in the amount of $12,765.  Hayes was sentenced to forty-eight hours incarceration in the county jail, three years supervised release, and ordered to make restitution in the amount of $7,013.


5
Hayes has filed a timely appeal in which she asserts that the district court abused its discretion in requiring her to pay restitution without making a specific finding as to her financial ability to pay such restitution.


6
Upon review, we conclude that the district court did not abuse its discretion in imposing restitution in the amount of $7,013.    See United States v. Frost, 914 F.2d 756, 774 (6th Cir.1990).


7
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation